Citation Nr: 1742758	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-11 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1951 to February 1953.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Albuquerque, New Mexico Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed January 2012 rating decision denied the Veteran service connection for bilateral hearing loss and tinnitus based essentially on findings that such disabilities were unrelated to his service.   

2.  Evidence received since the January 2012 rating decision is cumulative or does not tend to show that the Veteran has bilateral hearing loss and/or tinnitus that is related to his service; does not relate to an unestablished fact necessary to substantiate the claims of service connection for bilateral hearing loss or tinnitus, and does not raise a reasonable possibility of substantiating such claims.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of entitlement to service connection for bilateral hearing loss may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a)(2016).

2.  New and material evidence has not been received, and the claim of service connection for tinnitus may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a)(2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in August 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder first diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 38 C.F.R. § 3.156(a) and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding opening".  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claims.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

A January 2012 rating decision denied service connection for bilateral hearing loss and tinnitus, based essentially on findings that there is no medical link between the Veteran's hearing loss and tinnitus and his service.  New and material evidence was not received within one year following the January 2012 decision.

The evidence of record at the time of the January 2012 rating decision included the Veteran's STRs, his lay statements, VA treatment records, and a VA examination.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of hearing loss or tinnitus.  On a February 1953 service separation examination, whispered voice hearing test was 15/15 bilaterally.

On November 2011 VA initial treatment, the Veteran reported hearing loss and tinnitus.  See Capri Records, Albuquerque VAMC progress notes at 11.

On December 2011 VA examination, the Veteran reported serving in the Army from 1951 to 1953 with military noise exposure including the rifle range.  He reported having his ears cleaned by a civilian physician during active duty service at which time he reported that his ear started bleeding, and he believes this is when his problems started.  He reported occupational noise exposure including window glazing for schools for 30+ years.  He denied recreational noise exposure, family history of hearing loss, or ear surgery.  He reported intermittent tinnitus that had been present for approximately 15 to 20 years, occurring approximately twice per month and lasting for seconds.  Audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right 
15
25
40
50
55
Left
20
40
45
50
60

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 72 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss and high frequency sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss is not at least as likely as not (50 percent probability or greater) caused by or the result of an event in military service.  For rationale, the examiner noted that the Veteran's hearing was found to be 15/15 for whispered voice testing bilaterally at the time of separation from service, and opined that this type of testing is not sufficient to detect high frequency hearing loss which is typical of noise exposure therefore should not be used for rating purposes.  The examiner opined, based on the Veteran's documented and reported history, that his hearing loss less likely than not started as a result of his military noise exposure.  The examiner opined that the configuration of the loss is consistent with genetic hearing loss.  Regarding tinnitus, the examiner opined that it is less likely than not (less than 50 percent probability) caused by or a result of military noise exposure; the examiner opined that the reported tinnitus is not uncommon in healthy auditory systems.

Evidence received since the January 2012 rating decision consists essentially of VA treatment records, and lay statements from the Veteran.  

In an October 2014 statement, the Veteran stated that when he was in the Army, he went to the sick call clinic because he was having severe hearing problems and he was treated by civilian doctors.  In a March 2016 statement, he stated that after going through basic training, he had severe hearing problems from the shootings and he went to sick call where he was found to have ringing in the ears and hearing loss.

Because service connection for bilateral hearing loss and tinnitus was previously denied based on a finding that any such disabilities were unrelated to the Veteran's service, for evidence to be new and material in these matters, it would have to pertain to that unestablished fact, i.e., tend to show that bilateral hearing loss and/or tinnitus is related to his service.

The Veteran's additional lay statements describing symptoms in service are cumulative, and not new, evidence, especially where the Veteran reported to the December 2011 VA examiner that his ear was bleeding in service and that this was the beginning of his problems.  His reports of continuing complaints postservice likewise are also cumulative and not new evidence.  To the extent that he may be seeking to relate his current bilateral hearing loss and/or tinnitus to service or to treatment after service by his own assertions to that effect, such assertions likewise are cumulative (and not new) evidence.  

In summary, the evidence received since January 2012 pertaining to the Veteran's bilateral hearing loss and tinnitus is cumulative and duplicate, and is not new evidence that tends to support that such disabilities are related to his service.  Therefore, the Board must find that the additional evidence received since January 2012 is not material evidence that addresses an unestablished fact necessary to substantiate the claims of service connection for bilateral hearing loss and tinnitus, i.e., nexus of the disabilities to service; does not raise a reasonable possibility of substantiating such claims; and is not new and material.  Accordingly, even the low threshold for reopening endorsed by the Court in Shade is not met, and the claims of service connection for bilateral hearing loss and tinnitus may not be reopened.


ORDER

The appeal to reopen a claim of service connection for bilateral hearing loss is denied.

The appeal to reopen a claim of service connection for tinnitus is denied.





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


